     Case 1:18-cv-11642-VM-DCF Document 228-6 Filed 06/11/21 Page 1 of 17




                                Exhibit F




June 11, 2021                             Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 2
                                                             2 of
                                                               of 17
                                                                  17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 3
                                                             3 of
                                                               of 17
                                                                  17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 4
                                                             4 of
                                                               of 17
                                                                  17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 5
                                                             5 of
                                                               of 17
                                                                  17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 6
                                                             6 of
                                                               of 17
                                                                  17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 7
                                                             7 of
                                                               of 17
                                                                  17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 8
                                                             8 of
                                                               of 17
                                                                  17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 9
                                                             9 of
                                                               of 17
                                                                  17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 10
                                                             10 of
                                                                of 17
                                                                   17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 11
                                                             11 of
                                                                of 17
                                                                   17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 12
                                                             12 of
                                                                of 17
                                                                   17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 13
                                                             13 of
                                                                of 17
                                                                   17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 14
                                                             14 of
                                                                of 17
                                                                   17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 15
                                                             15 of
                                                                of 17
                                                                   17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 16
                                                             16 of
                                                                of 17
                                                                   17
Case
Case 1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document 228-6
                                   155-8 Filed
                                         Filed 06/11/21
                                               05/29/20 Page
                                                        Page 17
                                                             17 of
                                                                of 17
                                                                   17
